Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 23, 2015

The Court of Appeals hereby passes the following order:

A15A1561. JOSE MORALES v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

       This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Jose Morales appealed to the superior court, which also
ruled in favor of the plaintiff. Morales then filed this direct appeal. We lack
jurisdiction for two reasons.
       First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Because Morales did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal.
       Second, this appeal is untimely. Although a notice of appeal generally may
be filed within thirty days of entry of the order sought to be appealed, appeals from
judgments in dispossessory actions must be filed within seven days of the date the
judgment was entered. See OCGA § 44-7-56; Radio Sandy Springs, Inc. v. Allen
Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). Morales
filed the notice of appeal in this case 19 days after the superior court’s order was
entered.
       Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            04/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.